Citation Nr: 0837620	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative arthritis currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran also appealed the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
However, service connection for PTSD was granted by the RO by 
way of a July 2007 rating decision.  As that decision 
represented a full grant of the benefit sought on appeal, 
that claim is not presently before the Board.  

The Board notes that the veteran requested a Board hearing 
when he submitted his substantive appeal in January 2007.  
The veteran subsequently withdrew the hearing request in an 
August 2007 letter.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

The veteran's service-connected right knee injury with 
degenerative arthritis is manifested by pain, normal range of 
motion, and good stability of the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments.  


CONCLUSION OF LAW

The criteria for entitlement to a higher rating for residuals 
of a right knee injury with degenerative arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5257-5010 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2005 and 
February 2007 in which the RO advised the veteran of the 
evidence needed to substantiate his claim for an increased 
rating for the issue on appeal.  The veteran was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  Additionally, the veteran 
was told of the criteria used to award both disability 
ratings and effective dates by way of letters dated in March 
2006 and February 2007.  See Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the notice letters issued to the veteran substantially 
complied with elements (1), (3), and (4).  In addition, the 
veteran was notified of the specific rating criteria at issue 
in the Statement of the Case (SOC).  While there was not a 
specific preadjudicative notice letter provided, no useful 
purpose would be served in remanding this matter for yet more 
development.  The veteran was also questioned about his 
employment and daily life during the course of the VA 
examination.  The Board finds that, in light of the notice 
letters given, the contents of the SOC, and the questions 
directly asked on examination, a reasonable person would have 
known what was need to substantiate his claim for a higher 
rating.  For this reason, any failure to provide him with 
adequate notice is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA 
treatment records, and arranged for him to undergo a VA 
examination.  In short, the Board finds that VA has satisfied 
its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claim.  
38 U.S.C.A. §§ 5103 and 5103A.



II.  Increased Rating - Right Knee

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Generally, the regulations do not permit the evaluation of 
the same disability under various diagnoses.  38 C.F.R. § 
4.14 (2007).  However, VA General Counsel has determined that 
where there are multiple disabilities or manifestations 
arising from the same service-connected disability, 
evaluation under more than one diagnostic code is not 
necessarily pyramiding in violation of § 4.14.  VAOPGCPREC 
23-97.  Specifically, evaluation of knee dysfunction under 
both Diagnostic Code 5003, which deals with arthritis of the 
knee and does not consider instability, and also under 
Diagnostic Code 5257, which deals with recurrent subluxation 
or lateral instability of the knee and does not consider 
arthritis, does not amount to pyramiding.  Id.  The General 
Counsel has also held that 38 C.F.R. §§ 4.40 (functional 
loss), 4.45 (reductions in normal excursion of joint 
movement), and 4.59 (painful motion) must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Diagnostic Code 5003 or 5010.  VAOPGCPREC 9-
98.  If a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion, and another diagnostic code which is based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  Id.  Further, for a disability rated under Diagnostic 
Code 5259, removal of semilunar cartilage, §§ 4.40 and 4.45 
must also be considered because removal of the semilunar 
cartilage may result in complications producing loss of 
motion.  Id.  The Board notes, however, that General Counsel 
has determined that consideration of painful motion is not 
appropriate when rating under Diagnostic Code 5257.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (recognizing 
limitation imposed by pain on movement, but acknowledging 
some codes contemplate veteran's pain); Johnson v. Brown, 9 
Vet. App. 7 (1996) (Diagnostic Code 5257 is not predicated on 
loss of range of motion, and thus sections 4.40 and 4.45, 
with respect to pain, do not apply).

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether other rating codes might lead to the award of higher 
ratings for the veteran's knee disabilities.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  (This is specifically 
required by Diagnostic Codes 5003 and 5010, at least with 
respect to the limitation of motion codes.)

Normal range of motion in the knee is defined for VA 
compensation purposes as from 0 to 140 degrees.  38 C.F.R. § 
4.71a, Plate II (2007).  

The veteran's representative has argued that the veteran is 
entitled to separate 10 percent ratings under Diagnostic 
Codes 5010 and 5257.

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-rays, requires the use of the criteria of Diagnostic 
Code 5003.  Diagnostic Code 5003 mandates that arthritis 
established by X-ray finding will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45 
(2007).  

In this case, the RO evaluated the veteran's disability under 
Diagnostic Code 5257-5010.  A review of the December 2002 
rating decision confirms that the 10 percent rating currently 
in effect was assigned using the criteria of Diagnostic Code 
5010, which contemplates an otherwise noncompensable degree 
of limitation of motion objectively confirmed by painful 
motion or other symptoms.

The Board has considered whether a separate compensable 
rating is available under Diagnostic Code 5257; however, the 
veteran was afforded a VA examination in July 2005, which was 
negative for findings of either subluxation or instability.  
In particular, the examiner indicated that there was good 
stability of the medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments.  The examiner 
also reported that the right knee had normal configuration.  
The veteran was subsequently noted to have a stable patella 
with intact ligaments during the course of examination in 
August 2005 and November 2006.  Consequently, the veteran's 
right knee disability is not manifested by subluxation or 
instability so as to warrant an increased rating under that 
code.  

The Board further notes that the July 2005 examiner also 
indicated that the veteran had full flexion and extension 
with pain at 135 degrees of flexion.  The veteran was also 
seen at VA in August 2005 and October 2006 at which times he 
was again noted to have full range of motion.  In order for 
limitation of motion of the knee to be compensable, flexion 
must be limited to 45 degrees or less, or extension must be 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).  In addition, the Board has 
considered VAOPGCPREC 9-2004 in determining whether the 
veteran may be entitled to separate disability ratings under 
Diagnostic Codes 5260 and 5261.  That opinion held that a 
veteran may receive separate ratings for limitation of 
flexion and limitation of extension of the same knee joint.  

In this case, however, the veteran does not satisfy the 
criteria for a compensable rating under either diagnostic 
code.  As noted, the currently assigned 10 percent rating 
contemplates the effect of arthritis in major joints, such as 
disability caused by pain, despite the lack of a compensable 
limitation of motion.  However, although the July 2005 VA 
examiner indicated that the veteran had pain during movement 
of his knee that the veteran had increased pain, easy 
fatigability, and lack of endurance during repetitive motion, 
there was no decrease in the range of motion during 
repetitive motion.  As noted, the veteran was also seen at VA 
in August 2005 and October 2006 at which times he reported 
pain but he was found to have full range of motion at those 
times.  Given the absence of specific evidence suggesting 
that pain experienced by the veteran equates to greater 
limitation of motion, a higher rating for degenerative joint 
disease of the knee is not warranted.  See Deluca, supra; see 
also 38 C.F.R. § 4.40, 4.45, 4.59, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The Board has considered whether any other Codes pertaining 
to disabilities of the knee are appropriate.  However, 
Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage) 5262 (impairment of tibia and fibula), 
and 5263 (genu recurvatum) are not for application because 
medical evidence does not show that veteran has had those 
conditions.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected residuals of a right knee 
injury with degenerative arthritis has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Although the veteran did report that he was 
unemployed during the course of his July 2005 VA examination, 
he did not assert that his unemployment was in any way 
related to his knee disability.  Similarly, numerous medical 
records in the claims since 2005 also reference the veteran's 
continued unemployment, but none of those records suggest any 
relationship to his knee disability.  Significantly, the 
veteran indicated at the July 2005 VA examination that his 
right knee disability did not affect his daily activity and 
he said he was able to drive a car and walk.  He also denied 
any hospital admissions for his right knee.  In light of this 
record, the Board concludes that the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met, and that referral for extraschedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to an increased rating for residuals of a right 
knee injury with degenerative arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2007).  




ORDER

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative arthritis currently rated as 10 
percent disabling is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


